DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites on the second line, “communicate wiredly or wirelessly” which should be “communicate wired[[ly]] or wirelessly”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (US PGPUB 2015/0154113; hereinafter “Krieger”) in view of .
Claim 1:
Krieger teaches an apparatus for providing an update in a vehicle, comprising:
a communication interface configured to communicate wiredly or wirelessly with an external device ([0007] “a vehicle controller is proposed that comprises … at least one communication interface for data interchange with other vehicle controllers or with an external device,” wherein the “vehicle controller” communication with the “external device” must be one of “wiredly or wirelessly” since those are the only possible options.);
one or more peripheral controllers ([0023] “FIG. 1 schematically shows a motor vehicle 1 schematically with a plurality of controllers 11-14 situated therein.”); and
a controller to be updated, electrically connected with the communication interface and the one or more peripheral controllers ([0007] “a vehicle controller is proposed that comprises … at least one communication interface for data interchange with other vehicle controllers or with an external device.” [0008] “a method for augmenting the functionality of a vehicle controller as described above is provided that comprises the steps of: … setup of a communication link to the update module of the vehicle controller via the at least one communication interface”). 

With further regard to Claim 1, Krieger does not teach the following, however, Caushi teaches wherein the controller to be updated is configured to:

receive information indicating a remaining storage space of each of the one or more peripheral controllers, when the update request is received ([0026] “the embedded modem 108 queries the ECUs 104 to identify whether the ECUs 104 have auxiliary storage 120 available. In an example, the embedded modem 108 broadcasts a message over the vehicle bus 106 requesting the ECUs 104 to reply with their available storage capacity.”); and
divide data, based on the information indicating the remaining storage space; and transmit the divided data to the one or more peripheral controllers ([0024] “the embedded modem 108 queries the ECUs 104 for auxiliary storage 120 to store received data, and stores the data to the auxiliary storage 120 based on responses to the query.” [0029] “As another possibility, data may be allocated to the ECUs 104 in order of which ECUs 104 have the most available storage. For instance, the ECU 104 with the most available storage may be used first, followed by the ECU 104 with the next largest available amount of storage.” [0048] “utilize the auxiliary storage 120 of the vehicle ECUs 104 as an additional area for retrieving software updates or other files that exceed the capacity of the storage 116.”).


With further regard to Claim 1, Krieger in view of Caushi does not teach the following, however, Kim teaches:
wherein the divided data is previous version data of the controller to be updated ([0013] “The update manager may calculate an amount of available space in memory and store the backup information in the available space in the memory.” [0056] “Here, the terminal device 100 performs an update in the state in which the previous version of firmware, specifically, the data stored at the location corresponding to the unit delta information, is backed up, depending on the amount of available space in flash memory 141, and if an error occurs when launching the updated firmware, the terminal device 100 may perform a recovery operation using the backup of the corresponding firmware,” wherein the “backup information” in Kim is dividedly stored in the manner disclosed above by Krieger in view of Caushi.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Krieger in view of Caushi with the divided previous version data as taught by Kim for purposes of “restoring the firmware using previously stored backup information when 

Claim 4:
Krieger in view of Caushi and Kim teaches the apparatus of claim 1, and Krieger further teaches wherein the controller to be updated is configured to receive update data regarding the controller to be updated from the external device, when the transmission of the divided previous version data is completed and perform an update using the update data ([0035] “To integrate a new augmenting module into the controller 11 for the purpose of expanding the functionality or changing the functionality thereof, one of the application modules 51-1 to 51-h-1 is known as an update module 62 … application module … to prompt program code 72-1 to 72-i transmitted to the controller 11 from an augmenting module 71-1 to 71-i to be installed into the nonvolatile program memory 52-h of the runtime environment module 61, 51-h.” [0038] “The controller described and the method for updating therefore allow simple adaptation of the functionality of a vehicle controller 11 and at the same time ensure that the functionality already provided in the original application modules 51-1 to 51-h is not adversely affected”).

Claim 7:
Krieger in view of Caushi and Kim teaches the apparatus of claim 1, and Caushi further teaches wherein the controller to be updated is configured to determine a peripheral controller to transmit the previous version data among the one or more 

Claim 11:
Krieger teaches a method for providing an update in a vehicle, comprising:
a controller to be updated and an external device ([0007] “a vehicle controller is proposed that comprises … at least one communication interface for data interchange with other vehicle controllers or with an external device.” [0008] “a method for augmenting the functionality of a vehicle controller as described above is provided that comprises the steps of: … setup of a communication link to the update module of the vehicle controller via the at least one communication interface”).

With further regard to Claim 11, Krieger does not teach the following, however, Caushi teaches wherein the controller to be updated is configured to:
receiving, by the controller, an update request for the controller to be updated, from the external device ([0002] “the modem may receive software updates from the remote system, and may use those updates to adjust software, firmware, or settings of 
receiving, by a controller, information indicating a remaining storage space of each of one or more peripheral controllers, when the update request is received ([0026] “the embedded modem 108 queries the ECUs 104 to identify whether the ECUs 104 have auxiliary storage 120 available. In an example, the embedded modem 108 broadcasts a message over the vehicle bus 106 requesting the ECUs 104 to reply with their available storage capacity.”);
dividing, by a controller, data of the controller to be updated, based on the information indicating the remaining storage space; and transmitting, by a controller, the divided data to the one or more peripheral controllers ([0024] “the embedded modem 108 queries the ECUs 104 for auxiliary storage 120 to store received data, and stores the data to the auxiliary storage 120 based on responses to the query.” [0029] “As another possibility, data may be allocated to the ECUs 104 in order of which ECUs 104 have the most available storage. For instance, the ECU 104 with the most available storage may be used first, followed by the ECU 104 with the next largest available amount of storage.” [0048] “utilize the auxiliary storage 120 of the vehicle ECUs 104 as an additional area for retrieving software updates or other files that exceed the capacity of the storage 116.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Krieger with the dividing and storing of data as taught by Caushi in order “to have 

With further regard to Claim 11, Krieger in view of Caushi does not teach the following, however, Kim teaches:
wherein the divided data is previous version data of the controller to be updated ([0013] “The update manager may calculate an amount of available space in memory and store the backup information in the available space in the memory.” [0056] “Here, the terminal device 100 performs an update in the state in which the previous version of firmware, specifically, the data stored at the location corresponding to the unit delta information, is backed up, depending on the amount of available space in flash memory 141, and if an error occurs when launching the updated firmware, the terminal device 100 may perform a recovery operation using the backup of the corresponding firmware,” wherein the “backup information” in Kim is dividedly stored in the manner disclosed above by Krieger in view of Caushi.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Krieger in view of Caushi with the divided previous version data as taught by Kim for purposes of “restoring the firmware using previously stored backup information when the updated firmware is not normally launched or when an error occurs while updating the firmware” (Kim [0010]).


Krieger in view of Caushi and Kim teaches the method of claim 11, and Krieger teaches further comprising: 
receiving, by a controller, update data regarding the controller to be updated from the external device, when the transmission of the divided previous version data is completed; and performing, by a controller, an update using the update data ([0035] “To integrate a new augmenting module into the controller 11 for the purpose of expanding the functionality or changing the functionality thereof, one of the application modules 51-1 to 51-h-1 is known as an update module 62 … application module … to prompt program code 72-1 to 72-i transmitted to the controller 11 from an augmenting module 71-1 to 71-i to be installed into the nonvolatile program memory 52-h of the runtime environment module 61, 51-h.” [0038] “The controller described and the method for updating therefore allow simple adaptation of the functionality of a vehicle controller 11 and at the same time ensure that the functionality already provided in the original application modules 51-1 to 51-h is not adversely affected”).

Claim 15:
Krieger in view of Caushi and Kim teaches the method of claim 11, and Caushi teaches further comprising: 
determining, by a controller, a peripheral controller to transmit the previous version data among the one or more peripheral controllers based on the information indicating the remaining storage space and a size of the previous version data ([0026] “the embedded modem 108 broadcasts a message over the vehicle bus 106 requesting .

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Caushi and Kim as applied to Claims 1 and 11 above, and further in view of Teraoka et al. (US PGPUB 2020/0225930; hereinafter “Teraoka”) .
Claim 2:
Krieger in view of Caushi and Kim teaches all the limitations of claim 1 as described above. Krieger in view of Caushi and Kim does not teach the following, however, Teraoka teaches:
wherein the controller to be updated is configured to perform rollback using the previous version data stored in the one or more peripheral controllers, when a connection with the external device is lost while an update according to the update request is in progress ([0196] “a method of acquiring, from the server 2 during recovery, data needed to complete or roll back the aborted update.” [0224] “the recovery may be defined as transiting of software to the non-updated state in a case where an abnormality in the update process has prevented the software from transiting to the completely updated state. In other words, the recovery may be defined as what is called 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Krieger in view of Caushi and Kim with the update failure cause as taught by Teraoka since “an applicable recovery process may vary according to the cause of abortion … the recovery process to be executed can be varied depending on whether or not a critical abnormality occurs in the ECU, and appropriate information can be communicated to the user” (Teraoka [0261]).

Claim 12:
Krieger in view of Caushi and Kim teaches all the limitations of claim 11 as described above. Krieger in view of Caushi and Kim does not teach the following, however, Teraoka teaches further comprising:
performing, by a controller, rollback using the previous version data stored in the one or more peripheral controllers, when a connection with the external device is lost while an update according to the update request is in progress ([0196] “a method of acquiring, from the server 2 during recovery, data needed to complete or roll back the aborted update.” [0224] “the recovery may be defined as transiting of software to the non-updated state in a case where an abnormality in the update process has prevented the software from transiting to the completely updated state. In other words, the recovery may be defined as what is called rollback.” [0252] “The cause of abortion D106 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Krieger in view of Caushi and Kim with the update failure cause as taught by Teraoka since “an applicable recovery process may vary according to the cause of abortion … the recovery process to be executed can be varied depending on whether or not a critical abnormality occurs in the ECU, and appropriate information can be communicated to the user” (Teraoka [0261]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Caushi, Kim and Teraoka as applied to Claim 2 above, and further in view of Ishimatsu (US PGPUB 2006/0026259; hereinafter “Ishimatsu”) .
Claim 3:
Krieger in view of Caushi, Kim and Teraoka teaches all the limitations of claim 2 as described above. Krieger in view of Caushi, Kim and Teraoka does not teach the following, however, Ishimatsu teaches:
wherein the controller to be updated is configured to sequentially receive the divided previous version data from the one or more peripheral controllers ([0010] “a divided information receiving step of sequentially receiving divided information blocks obtained by dividing the above-mentioned information and transmitted from the above-mentioned multiple storage apparatuses.”).
.

Claims 5, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Caushi and Kim as applied to Claims 1 and 11 above, and further in view of Yang (US PGPUB 2007/0055969; hereinafter “Yang”) .
Claim 5:
Krieger in view of Caushi and Kim teaches all the limitations of claim 1 as described above. Krieger in view of Caushi and Kim does not teach the following, however, Yang teaches:
wherein the controller to be updated is configured to request the one or more peripheral controllers to delete the divided previous version data, when an update according to the update request is completed (See Claim 8 of Yang, “wherein when the update code successfully replaces the original code in the first memory, the restore flag is disabled and the backup code is deleted.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Krieger in view of Caushi and Kim with the deletion of previous version data as 

Claim 9:
Krieger in view of Caushi and Kim teaches all the limitations of claim 1 as described above. Krieger in view of Caushi and Kim does not teach the following, however, Yang teaches:
wherein the controller to be updated is connected with the external device via a universal serial bus (USB) port ([0015] “The firmware updating system 10 includes an electronic device 100 and a storage device 200. The electronic device 100 is coupled to the storage device 200 via a communication link 300 … the storage device 200 is an external storage apparatus, such as a portable flash memory, portable hard drive, etc, and the I/O interface 114 is a Universal Serial Bus (USB) interface, and the communication link 300 is a USB cable.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Krieger in view of Caushi and Kim with the USB connection as taught by Yang in order to simplify use and manufacture of the apparatus, since the USB connection standard is both well-known and widely used.

Claim 10:

wherein the controller to be updated is connected with the external device via Bluetooth communication ([0015] “The firmware updating system 10 includes an electronic device 100 and a storage device 200. The electronic device 100 is coupled to the storage device 200 via a communication link 300 … communication link 300, including wired links … and wireless links, such as … Bluetooth.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Krieger in view of Caushi and Kim with the Bluetooth connection as taught by Yang in order to simplify use and manufacture of the apparatus, since the Bluetooth connection standard is both well-known and widely used.

Claim 14:
Krieger in view of Caushi and Kim teaches all the limitations of claim 11 as described above. Krieger in view of Caushi and Kim does not teach the following, however, Yang teaches:
requesting, by a controller, the one or more peripheral controllers to delete the divided previous version data, when an update according to the update request is completed (See Claim 8 of Yang, “wherein when the update code successfully replaces the original code in the first memory, the restore flag is disabled and the backup code is deleted.”).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Caushi and Kim as applied to Claim 1 above, and further in view of Chia et al. (US Patent 8,555,273; hereinafter “Chia”).
Claim 6:
Krieger in view of Caushi and Kim teaches all the limitations of claim 1 as described above. Krieger in view of Caushi and Kim does not teach the following, however, Chia teaches:
wherein the controller to be updated is configured to transmit a notification message for providing a notification that an update is in progress to the one or more peripheral controllers, while the update according to the update request is in progress (Col. 4 Ln. 4: “the method may further comprise transmitting notifications to the associated electronic devices that an update is …in-progress.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Krieger in view of Caushi and Kim with the update notification as taught by Chia .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Caushi and Kim as applied to Claim 1 above, and further in view of Weyl et al. (US PGPUB 2007/0287439; hereinafter “Weyl”).
Claim 8:
Krieger in view of Caushi and Kim teaches all the limitations of claim 1 as described above. Krieger in view of Caushi and Kim does not teach the following, however, Weyl teaches:
wherein the external device is a mobile communication device, and the controller to be updated is configured to update data for the controller to be updated, via the mobile communication device from a server ([0011] “the mobile terminal 105 is a mobile telephone,” wherein the “mobile terminal” is the “external device”. [012] “the mobile terminal 105 always or sometimes communicates via the Internet protocol (IP) in the framework of the updating. The Internet protocol particularly allows addressing on overlapping networks and suitable coupling of the mobile terminal 105 to the corresponding vehicle components and/or to the vehicle-external download device 110,” wherein the “vehicle-external download device” is the “server”. [0031] “the software version message is analyzed to ascertain whether the vehicle-external download device 110 has one or more current sequence controllers and/or control unit data ready for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Krieger in view of Caushi and Kim with the mobile device and server as taught by Weyl since “The reliability of a vehicle 150 may be significantly increased and/or an error may be corrected rapidly by updating the software through the cited measures” (Weyl [0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOANNE G MACASIANO/Examiner, Art Unit 2194